Exhibit 10.1


AT THE MARKET OFFERING AGREEMENT


April 8, 2020


H.C. Wainwright & Co., LLC
430 Park Avenue
New York, NY 10022


Ladies and Gentlemen:
       
Kindred Biosciences, Inc., a corporation organized under the laws of Delaware
(the “Company”), confirms its agreement (this “Agreement”) with H.C. Wainwright
& Co., LLC (the “Manager”) as follows:


1.Definitions. The terms that follow, when used in this Agreement and any Terms
Agreement, shall have the meanings indicated.


“Accountants” shall have the meaning ascribed to such term in Section 4(m).


“Act” shall mean the Securities Act of 1933, as amended, and the rules and
regulations of the Commission promulgated thereunder.


“Action” shall have the meaning ascribed to such term in Section 3(q).


“Affiliate” shall have the meaning ascribed to such term in Section 3(p).


“Applicable Time” shall mean, with respect to any Shares, the time of sale of
such Shares pursuant to this Agreement or any relevant Terms Agreement.
 
“Base Prospectus” shall mean the base prospectus contained in the Registration
Statement at the Execution Time.


“Board” shall have the meaning ascribed to such term in Section 2(b)(iii).


“Broker Fee” shall have the meaning ascribed to such term in Section 2(b)(v).


“Business Day” shall mean any day other than Saturday, Sunday or other day on
which commercial banks in The City of New York are authorized or required by law
to remain closed; provided that banks shall not be deemed to be authorized or
obligated to be closed due to a “shelter in place,” “non-essential employee”  or
similar closure of physical branch locations at the direction of any
governmental authority if such banks’ electronic funds transfer systems
(including for wire transfers) are open for use by customers on such day.


1



--------------------------------------------------------------------------------






“Commission” shall mean the United States Securities and Exchange Commission.


“Common Stock” shall have the meaning ascribed to such term in Section 2.


“Common Stock Equivalents” shall have the meaning ascribed to such term in
Section 3(g).


“Company Counsel” shall have the meaning ascribed to such term in Section 4(l).


“DTC” shall have the meaning ascribed to such term in Section 2(b)(vii).


“Effective Date” shall mean each date and time that the Registration Statement
and any post-effective amendment or amendments thereto became or becomes
effective.


“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
the rules and regulations of the Commission promulgated thereunder.


“Execution Time” shall mean the date and time that this Agreement is executed
and delivered by the parties hereto.


“Free Writing Prospectus” shall mean a free writing prospectus, as defined in
Rule 405.


“GAAP” shall have the meaning ascribed to such term in Section 3(n).


“Incorporated Documents” shall mean the documents or portions thereof filed with
the Commission on or prior to the Effective Date that are incorporated by
reference in the Registration Statement or the Prospectus and any documents or
portions thereof filed with the Commission after the Effective Date that are
deemed to be incorporated by reference in the Registration Statement or the
Prospectus.


“Intellectual Property Rights” shall have the meaning ascribed to such term in
Section 3(v).


“Issuer Free Writing Prospectus” shall mean an issuer free writing prospectus,
as defined in Rule 433.


“Losses” shall have the meaning ascribed to such term in Section 7(d).




2



--------------------------------------------------------------------------------




“Material Adverse Effect” shall have the meaning ascribed to such term in
Section 3(b).


“Material Permits” shall have the meaning ascribed to such term in Section 3(t).


“Net Proceeds” shall have the meaning ascribed to such term in Section 2(b)(v).


“Permitted Free Writing Prospectus” shall have the meaning ascribed to such term
in Section 4(g).


“Placement” shall have the meaning ascribed to such term in Section 2(c).


“Proceeding” shall have the meaning ascribed to such term in Section 3(b).


“Prospectus” shall mean the Base Prospectus, as supplemented by the most
recently filed Prospectus Supplement (if any).


“Prospectus Supplement” shall mean each prospectus supplement relating to the
Shares prepared and filed pursuant to Rule 424(b) from time to time.


“Registration Statement” shall mean the shelf registration statement (File
Number 333-222597) on Form S-3, including exhibits and financial statements and
any prospectus supplement relating to the Shares that is filed with the
Commission pursuant to Rule 424(b) and deemed part of such registration
statement pursuant to Rule 430B, as amended on each Effective Date and, in the
event any post-effective amendment thereto becomes effective, shall also mean
such registration statement as so amended.


“Representation Date” shall have the meaning ascribed to such term in Section
4(k).


“Required Approvals” shall have the meaning ascribed to such term in Section
3(e).


“Rule 158”, “Rule 164”, “Rule 172”, “Rule 173”, “Rule 405”, “Rule 415”,
“Rule 424”, “Rule 430B” and “Rule 433” refer to such rules under the Act.


“Sales Notice” shall have the meaning ascribed to such term in Section 2(b)(i).


“SEC Reports” shall have the meaning ascribed to such term in Section 3(m).




3



--------------------------------------------------------------------------------




“Settlement Date” shall have the meaning ascribed to such term in Section
2(b)(vii).


“Subsidiary” shall have the meaning ascribed to such term in Section 3(a).


“Terms Agreement” shall have the meaning ascribed to such term in Section 2(a).


“Time of Delivery” shall have the meaning ascribed to such term in Section 2(c).


“Trading Day” means a day on which the Trading Market is open for trading.


“Trading Market” means the Nasdaq Global Market.


2.Sale and Delivery of Shares. The Company proposes to issue and sell through or
to the Manager, as sales agent and/or principal, from time to time during the
term of this Agreement and on the terms set forth herein, up to the “Maximum
Amount,” which is equal to the lesser of such number of shares (the “Shares”) of
the Company’s common stock, $0.0001 par value per share (“Common Stock”), that
(a) equals the number or dollar amount of shares of Common Stock registered on
the Registration Statement, pursuant to which the offering is being made, less
the dollar amount of securities issued under the Registration Statement prior to
the date of this Agreement, (b) equals the number of authorized but unissued
shares of Common Stock (less the number of shares of Common Stock issuable upon
exercise, conversion or exchange of any outstanding securities of the Company or
otherwise reserved from the Company’s authorized capital stock), or (c) would
cause the Company or the offering of the Shares to not satisfy the eligibility
and transaction requirements for use of Form S-3, including, if applicable,
General Instruction I.B.6 of Registration Statement on Form S-3 (the lesser of
(a), (b) and (c), the “Maximum Amount”). Notwithstanding anything to the
contrary contained herein, the parties hereto agree that compliance with the
limitations set forth in this Section 2 on the number and aggregate sales price
of Shares issued and sold under this Agreement shall be the sole responsibility
of the Company and that the Manager shall have no obligation in connection with
such compliance.


(a)    Appointment of Manager as Selling Agent; Terms Agreement. For purposes of
selling the Shares through the Manager, the Company hereby appoints the Manager
as exclusive agent of the Company for the purpose of selling the Shares of the
Company pursuant to this Agreement and the Manager agrees to use its
commercially reasonable efforts to sell the Shares on the terms and subject to
the conditions stated herein. The Company agrees that, whenever it determines to
sell the Shares directly to the Manager as principal, it will enter into a
separate agreement (each, a “Terms Agreement”) in substantially the form of
Annex I hereto, relating to such sale in accordance with Section 2 of this
Agreement.




4



--------------------------------------------------------------------------------




(b)    Agent Sales. Subject to the terms and conditions and in reliance upon the
representations and warranties herein set forth, the Company will issue and
agrees to sell Shares from time to time through the Manager, acting as sales
agent, and the Manager agrees to use its commercially reasonable efforts to
sell, as sales agent for the Company, on the following terms:


(i)    The Shares are to be sold on a daily basis or otherwise as shall be
agreed to by the Company and the Manager on any day that (A) is a Trading Day,
(B) the Company has instructed the Manager by telephone (confirmed promptly by
electronic mail) to make such sales (“Sales Notice”) and (C) the Company has
satisfied its obligations under Section 6 of this Agreement. The Company will
designate the maximum amount of the Shares to be sold by the Manager daily
(subject to the limitations set forth in Section 2(d)) and the minimum price per
Share at which such Shares may be sold. Subject to the terms and conditions
hereof, the Manager shall use its commercially reasonable efforts to sell on a
particular day all of the Shares designated for the sale by the Company on such
day. The gross sales price of the Shares sold under this Section 2(b) shall be
the market price for the shares of Common Stock sold by the Manager under this
Section 2(b) on the Trading Market at the time of sale of such Shares.


(ii)    The Company acknowledges and agrees that (A) there can be no assurance
that the Manager will be successful in selling the Shares, (B) the Manager will
incur no liability or obligation to the Company or any other person or entity if
it does not sell the Shares for any reason other than a failure by the Manager
to use its commercially reasonable efforts consistent with its normal trading
and sales practices and applicable law and regulations to sell such Shares as
required under this Agreement, and (C) the Manager shall be under no obligation
to purchase Shares on a principal basis pursuant to this Agreement, except as
otherwise specifically agreed by the Manager and the Company pursuant to a Terms
Agreement.


(iii)    The Company shall not authorize the issuance and sale of, and the
Manager shall not be obligated to use its commercially reasonable efforts to
sell, any Share at a price lower than the minimum price therefor designated from
time to time by the Company’s Board of Directors (the “Board”), or a duly
authorized committee thereof, or such duly authorized officers of the Company,
and notified to the Manager in writing. The Company or the Manager may, upon
notice to the other party hereto by telephone (confirmed promptly by electronic
mail), suspend the offering of the Shares for any reason and at any time;
provided, however, that such suspension or termination shall not affect or
impair the parties’ respective obligations with respect to the Shares sold
hereunder prior to the giving of such notice.




5



--------------------------------------------------------------------------------




(iv)    The Manager may sell Shares by any method permitted by law deemed to be
an “at the market offering” as defined in Rule 415 under the Act, including
without limitation sales made directly on the Trading Market, on any other
existing trading market for the Common Stock or to or through a market maker.
The Manager may also sell Shares in privately negotiated transactions, provided
that the Manager receives the Company’s prior written approval for any sales in
privately negotiated transactions and if so provided in the “Plan of
Distribution” section of the Prospectus Supplement.


(v)    The compensation to the Manager for sales of the Shares under this
Section 2(b) shall be a placement fee of up to 3% of the gross sales price of
the Shares sold pursuant to this Section 2(b) (“Broker Fee”). The foregoing rate
of compensation shall not apply when the Manager acts as principal, in which
case the Company may sell Shares to the Manager as principal at a price agreed
upon at the relevant Applicable Time pursuant to a Terms Agreement. The
remaining proceeds, after deduction of the Broker Fee and deduction of any
transaction fees imposed by any clearing firm, execution broker, or governmental
or self-regulatory organization in respect of such sales, shall constitute the
net proceeds to the Company for such Shares (the “Net Proceeds”).


(vi)    The Manager shall provide written confirmation (which may be by
facsimile or electronic mail) to the Company following the close of trading on
the Trading Market each day in which the Shares are sold under this Section 2(b)
setting forth the number of the Shares sold on such day, the aggregate gross
sales proceeds and the Net Proceeds to the Company, and the compensation payable
by the Company to the Manager with respect to such sales.


(vii)    Unless otherwise agreed between the Company and the Manager, settlement
for sales of the Shares will occur at 10:00 a.m. (New York City time) on the
second (2nd) Trading Day (or such earlier day as is industry practice for
regular-way trading) following the date on which such sales are made (each, a
“Settlement Date”). On or before the Trading Day prior to each Settlement Date,
the Company will, or will cause its transfer agent to, electronically transfer
the Shares being sold by crediting the Manager’s or its designee’s account
(provided that the Manager shall have given the Company written notice of such
designee at least one Trading Day prior to the Settlement Date) at The
Depository Trust Company (“DTC”) through its Deposit and Withdrawal at Custodian
System or by such other means of delivery as may be mutually agreed upon by the
parties hereto which Shares in all cases shall be freely tradable, transferable,
registered shares in good deliverable form. On each Settlement Date, the Manager
will deliver the related Net Proceeds in same day funds to an account designated


6



--------------------------------------------------------------------------------




by the Company. The Company agrees that, if the Company, or its transfer agent
(if applicable), defaults in its obligation to deliver duly authorized Shares on
a Settlement Date, in addition to and in no way limiting the rights and
obligations set forth in Section 7 hereto, the Company will (i) hold the Manager
harmless against any loss, claim, damage, or reasonable, documented expense
(including reasonable and documented legal fees and expenses), as incurred,
arising out of or in connection with such default by the Company, and (ii) pay
to the Manager any commission, discount or other compensation to which the
Manager would otherwise have been entitled absent such default.


(viii)    At each Applicable Time, Settlement Date, Representation Date and
Filing Date, the Company shall be deemed to have affirmed each representation
and warranty contained in this Agreement as if such representation and warranty
were made as of such date, modified as necessary to relate to the Registration
Statement and the Prospectus as amended as of such date. Any obligation of the
Manager to use its commercially reasonable efforts to sell the Shares on behalf
of the Company shall be subject to the continuing accuracy of the
representations and warranties of the Company herein, to the performance by the
Company of its obligations hereunder and to the continuing satisfaction of the
additional conditions specified in Section 6 of this Agreement.


(ix)    If the Company shall declare or make any dividend or other distribution
of its assets (or rights to acquire its assets) to holders of shares of Common
Stock, by way of return of capital or otherwise (including, without limitation,
any distribution of cash, stock or other securities, property or options by way
of a dividend, spin off, reclassification, corporate rearrangement, scheme of
arrangement or other similar transaction) (a “Distribution” and the record date
for the determination of stockholders entitled to receive the Distribution, the
“Record Date”), the Company hereby covenants that, in connection with any sales
of Shares pursuant to a Sales Notice on the Record Date, the Company covenants
and agrees that the Company shall issue and deliver such Shares to the Manager
on the Record Date and the Record Date shall be the Settlement Date and the
Company shall cover any additional costs of the Manager in connection with the
delivery of Shares on the Record Date.


(c)    Term Sales. If the Company wishes to sell the Shares pursuant to this
Agreement but other than as set forth in Section 2(b) of this Agreement (each, a
“Placement”), the Company will notify the Manager of the proposed terms of such
Placement. If the Manager, acting as principal, wishes to accept such proposed
terms (which it may decline to do for any reason in its sole discretion) or,
following discussions with the Company wishes to accept amended terms, the
Manager and the Company will enter into a Terms Agreement setting forth the
terms of such


7



--------------------------------------------------------------------------------




Placement. The terms set forth in a Terms Agreement will not be binding on the
Company or the Manager unless and until the Company and the Manager have each
executed such Terms Agreement accepting all of the terms of such Terms
Agreement. In the event of a conflict between the terms of this Agreement and
the terms of a Terms Agreement, the terms of such Terms Agreement will control.
A Terms Agreement may also specify certain provisions relating to the reoffering
of such Shares by the Manager. The commitment of the Manager to purchase the
Shares pursuant to any Terms Agreement shall be deemed to have been made on the
basis of the representations and warranties of the Company herein contained and
shall be subject to the terms and conditions herein set forth. Each Terms
Agreement shall specify the number of the Shares to be purchased by the Manager
pursuant thereto, the price to be paid to the Company for such Shares, any
provisions relating to rights of, and default by, underwriters acting together
with the Manager in the reoffering of the Shares, and the time and date (each
such time and date being referred to herein as a “Time of Delivery”) and place
of delivery of and payment for such Shares. Such Terms Agreement shall also
specify any requirements for opinions of counsel, accountants’ letters and
officers’ certificates pursuant to Section 6 of this Agreement and any other
information or documents required by the Manager.


(d)    Maximum Number of Shares. Under no circumstances shall the Company cause
or request the offer or sale of any Shares if, after giving effect to the sale
of such Shares, the aggregate amount of Shares sold pursuant to this Agreement
would exceed the lesser of (A) together with all sales of Shares under this
Agreement, the Maximum Amount, (B) the amount available for offer and sale under
the currently effective Registration Statement and (C) the amount authorized
from time to time to be issued and sold under this Agreement by the Board, a
duly authorized committee thereof or a duly authorized executive committee, and
notified to the Manager in writing. Under no circumstances shall the Company
cause or request the offer or sale of any Shares pursuant to this Agreement at a
price lower than the minimum price authorized from time to time by the Board, a
duly authorized committee thereof or a duly authorized executive officer, and
notified to the Manager in writing. Further, under no circumstances shall the
Company cause or permit the aggregate offering amount of Shares sold pursuant to
this Agreement to exceed the Maximum Amount.


(e)    Regulation M Notice. Unless the exceptive provisions set forth in
Rule 101(c)(1) of Regulation M under the Exchange Act are satisfied with respect
to the Shares, the Company shall give the Manager at least one Business Day’s
prior notice of its intent to sell any Shares in order to allow the Manager time
to comply with Regulation M.


3.Representations and Warranties. The Company represents and warrants to, and
agrees with, the Manager at the Execution Time and on each such time the
following representations and warranties are repeated or deemed to be made
pursuant to this


8



--------------------------------------------------------------------------------




Agreement, as set forth below or in the Registration Statement, the Prospectus
or the Incorporated Documents.


(a)    Subsidiaries. All of the direct and indirect subsidiaries (individually,
a “Subsidiary”) of the Company are set forth on Exhibit 21.1 to the Company’s
most recent Annual Report on Form 10-K filed with the Commission. The Company
owns, directly or indirectly, all of the capital stock or other equity interests
of each Subsidiary free and clear of any “Liens” (which for purposes of this
Agreement shall mean a lien, charge, security interest, encumbrance, right of
first refusal, preemptive right or other restriction), other than any Liens
disclosed in the SEC Reports, and all the issued and outstanding shares of
capital stock of each Subsidiary are validly issued and are fully paid,
non-assessable and free of preemptive and similar rights to subscribe for or
purchase securities.


(b)    Organization and Qualification. The Company and each of the Subsidiaries
is an entity duly incorporated or otherwise organized, validly existing and in
good standing under the laws of the jurisdiction of its incorporation or
organization (as applicable), with the requisite power and authority to own and
use its properties and assets and to carry on its business as currently
conducted. Neither the Company nor any Subsidiary is in violation or default of
any of the provisions of its respective certificate or articles of
incorporation, bylaws or other organizational or charter documents. Each of the
Company and the Subsidiaries is duly qualified to conduct business and is in
good standing as a foreign corporation or other entity in each jurisdiction in
which the nature of the business conducted or property owned by it makes such
qualification necessary, except where the failure to be so qualified or in good
standing, as the case may be, could not reasonably be expected to result in (i)
a material adverse effect on the legality, validity or enforceability of this
Agreement, (ii) a material adverse change in the results of operations, assets,
business, prospects or condition (financial or otherwise) of the Company and the
Subsidiaries, taken as a whole, from that set forth in the Registration
Statement, the Base Prospectus, any Prospectus Supplement, the Prospectus or the
Incorporated Documents, or (iii) a material adverse effect on the Company’s
ability to perform in any material respect on a timely basis its obligations
under this Agreement (any of (i), (ii) or (iii), a “Material Adverse Effect”)
and no “Proceeding” (which for purposes of this Agreement shall mean any action,
claim, suit, investigation or proceeding (including, without limitation, an
investigation or partial proceeding, such as a deposition), whether commenced or
threatened) has been instituted in any such jurisdiction revoking, limiting or
curtailing or seeking to revoke, limit or curtail such power and authority or
qualification.


(c)    Authorization and Enforcement. The Company has the requisite corporate
power and authority to enter into and to consummate the transactions
contemplated by this Agreement and otherwise to carry out its obligations
hereunder. The execution and delivery of this Agreement by the Company and the
consummation by it of the transactions contemplated hereby have been duly


9



--------------------------------------------------------------------------------




authorized by all necessary action on the part of the Company and no further
action is required by the Company, the Board or its stockholders in connection
herewith other than in connection with the Required Approvals. This Agreement
has been duly executed and delivered by the Company and constitutes the valid
and binding obligation of the Company enforceable against the Company in
accordance with its terms except (i) as limited by general equitable principles
and applicable bankruptcy, insolvency, reorganization, moratorium and other laws
of general application affecting enforcement of creditors’ rights generally,
(ii) as limited by laws relating to the availability of specific performance,
injunctive relief or other equitable remedies and (iii) insofar as
indemnification and contribution provisions may be limited by applicable law.


(d)    No Conflicts. The execution, delivery and performance of this Agreement
by the Company, the issuance and sale of the Shares and the consummation by the
Company of the other transactions contemplated herein do not and will not (i)
conflict with or violate any provision of the Company’s or any Subsidiary’s
certificate or articles of incorporation, bylaws or other organizational or
charter documents, or (ii) conflict with, or constitute a default (or an event
that with notice or lapse of time or both would become a default) under, result
in the creation of any Lien upon any of the properties or assets of the Company
or any Subsidiary, or give to others any rights of termination, amendment,
anti-dilution or similar adjustments, acceleration or cancellation (with or
without notice, lapse of time or both) of, any agreement, credit facility, debt
or other instrument (evidencing a Company or Subsidiary debt or otherwise) or
other understanding to which the Company or any Subsidiary is a party or by
which any property or asset of the Company or any Subsidiary is bound or
affected, or (iii) subject to the Required Approvals, conflict with or result in
a violation of any law, rule, regulation, order, judgment, injunction, decree or
other restriction of any court or governmental authority to which the Company or
a Subsidiary is subject (including federal and state securities laws and
regulations), or by which any property or asset of the Company or a Subsidiary
is bound or affected, except in the case of each of clauses (ii) and (iii), such
as could not reasonably be expected to result in a Material Adverse Effect.


(e)    Filings, Consents and Approvals. The Company is not required to obtain
any consent, waiver, authorization or order of, give any notice to, or make any
filing or registration with, any court or other federal, state, local or other
governmental authority or other “Person” (defined as an individual or
corporation, partnership, trust, incorporated or unincorporated association,
joint venture, limited liability company, joint stock company, government (or an
agency or subdivision thereof) or other entity of any kind, including the
Trading Market) in connection with the execution, delivery and performance by
the Company of this Agreement, other than (i) the filings required by this
Agreement, (ii) the filing with the Commission of the Prospectus Supplement,
(iii) the filing of a Current Report on Form 8-K with respect to this Agreement,
(iv) the filing of application(s) to and


10



--------------------------------------------------------------------------------




approval by the Trading Market for the listing of the Shares for trading thereon
in the time and manner required thereby, and (v) such filings as are required to
be made under applicable state securities laws and the rules and regulations of
the Financial Industry Regulatory Authority, Inc. (“FINRA”) (collectively, the
“Required Approvals”).


(f)    Issuance of Shares. The Shares are duly authorized and, when issued and
paid for in accordance with this Agreement, will be duly and validly issued,
fully paid and nonassessable, free and clear of all Liens imposed by the
Company. The Company has reserved from its duly authorized capital stock a
sufficient number of shares of Common Stock to be issued pursuant to this
Agreement. The issuance by the Company of the Shares has been registered under
the Act and all of the Shares are freely transferable and tradable by the
purchasers thereof without restriction (other than any restrictions arising
solely from an act or omission of such a purchaser). The Shares are being issued
pursuant to the Registration Statement. The “Plan of Distribution” section
within the Registration Statement permits the issuance and sale of the Shares as
contemplated by this Agreement. Upon receipt of the Shares, the purchasers of
such Shares will have good and marketable title to such Shares and the Shares
will be freely tradable on the Trading Market.


(g)    Capitalization. The capitalization of the Company is as set forth in the
Registration Statement, the Base Prospectus, the Prospectus Supplement and the
Prospectus. The Company has not issued any capital stock since its most recently
filed periodic report under the Exchange Act, other than pursuant to the
exercise of stock options of employees, directors or consultants or other
issuances of capital stock under the Company’s equity incentive plans, the
issuance of shares of Common Stock to employees pursuant to the Company’s
employee stock purchase plan and pursuant to the conversion or exercise of
securities exercisable, exchangeable or convertible into Common Stock (“Common
Stock Equivalents”). No Person has any right of first refusal, preemptive right,
right of participation, or any similar right to participate in the transactions
contemplated by this Agreement. Except (i) pursuant to the Company’s equity
incentive plans and employee stock purchase plans and (ii) pursuant to
agreements or instruments filed as exhibits to Incorporated Documents, there are
no outstanding options, warrants, script rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities, rights or
obligations convertible into or exercisable or exchangeable for, or giving any
Person any right to subscribe for or acquire, any shares of Common Stock, or
contracts, commitments, understandings or arrangements by which the Company or
any Subsidiary is or may become bound to issue additional shares of Common Stock
or Common Stock Equivalents. The issuance and sale of the Shares will not
obligate the Company to issue shares of Common Stock or other securities to any
Person. There are no outstanding securities or instruments of the Company or any
Subsidiary with any provision that adjusts the exercise, conversion, exchange or
reset price of such security or instrument upon an issuance of securities by the
Company or any Subsidiary. All of the outstanding shares of capital stock of the
Company are validly


11



--------------------------------------------------------------------------------




issued, fully paid and nonassessable, have been issued in compliance with all
federal and state securities laws, and none of such outstanding shares was
issued in violation of any preemptive rights or similar rights to subscribe for
or purchase securities. There are no stockholders agreements, voting agreements
or other similar agreements with respect to the Company’s capital stock to which
the Company is a party or, to the knowledge of the Company, between or among any
of the Company’s stockholders.


(h)    Registration Statement. The Company meets the requirements for use of
Form S-3 under the Act and has prepared and filed with the Commission the
Registration Statement, including a related Base Prospectus, for registration
under the Act of the offering and sale of the Shares. Such Registration
Statement is effective and available for the offer and sale of the Shares as of
the date hereof. As filed, the Base Prospectus contains all information required
by the Act and the rules thereunder, and, except to the extent the Manager shall
agree in writing to a modification, shall be in all substantive respects in the
form furnished to the Manager prior to the Execution Time or prior to any such
time this representation is repeated or deemed to be made. The Registration
Statement, at the Execution Time, each such time this representation is repeated
or deemed to be made, and at all times during which a prospectus is required by
the Act to be delivered (whether physically or through compliance with Rule 172,
173 or any similar rule) in connection with any offer or sale of the Shares,
meets the requirements set forth in Rule 415(a)(1)(x). The initial Effective
Date of the Registration Statement was not earlier than the date three years
before the Execution Time. If applicable, the Company meets the transaction
requirements with respect to the aggregate market value of securities being sold
pursuant to this offering and during the twelve (12) months prior to this
offering, as set forth in General Instruction I.B.6 of Form S-3.


(i)    Accuracy of Incorporated Documents. The Incorporated Documents, when they
were filed with the Commission, conformed in all material respects to the
requirements of the Exchange Act and the rules thereunder, and none of the
Incorporated Documents, when they were filed with the Commission, contained any
untrue statement of a material fact or omitted to state a material fact
necessary to make the statements therein, in light of the circumstances under
which they were made not misleading; and any further documents so filed and
incorporated by reference in the Registration Statement, the Base Prospectus,
the Prospectus Supplement or the Prospectus, when such documents are filed with
the Commission, will conform in all material respects to the requirements of the
Exchange Act and the rules thereunder, as applicable, and will not contain any
untrue statement of a material fact or omit to state a material fact necessary
to make the statements therein, in light of the circumstances under which they
were made, not misleading.


(j)    Ineligible Issuer. (i) At the earliest time after the filing of the
Registration Statement that the Company or another offering participant made a
bona fide offer (within the meaning of Rule 164(h)(2)) of the Shares and (ii) as
of the


12



--------------------------------------------------------------------------------




Execution Time and on each such time this representation is repeated or deemed
to be made (with such date being used as the determination date for purposes of
this clause (ii)), the Company was not and is not an Ineligible Issuer (as
defined in Rule 405), without taking account of any determination by the
Commission pursuant to Rule 405 that it is not necessary that the Company be
considered an Ineligible Issuer.


(k)    Free Writing Prospectus. The Company is eligible to use Issuer Free
Writing Prospectuses. Each Issuer Free Writing Prospectus does not include any
information the substance of which conflicts with the information contained in
the Registration Statement, including any Incorporated Documents and any
prospectus supplement deemed to be a part thereof that has not been superseded
or modified; and each Issuer Free Writing Prospectus does not contain any untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading. The foregoing sentence does not apply to
statements in or omissions from any Issuer Free Writing Prospectus based upon
and in conformity with written information furnished to the Company by the
Manager specifically for use therein. Any Issuer Free Writing Prospectus that
the Company is required to file pursuant to Rule 433(d) has been, or will be,
filed with the Commission in accordance with the requirements of the Act and the
rules thereunder. Each Issuer Free Writing Prospectus that the Company has
filed, or is required to file, pursuant to Rule 433(d) or that was prepared by
or behalf of or used by the Company complies or will comply in all material
respects with the requirements of the Act and the rules thereunder. The Company
will not, without the prior consent of the Manager, prepare, use or refer to,
any Issuer Free Writing Prospectuses.


(l)    Proceedings Related to Registration Statement. The Registration Statement
is not the subject of a pending proceeding or examination under Section 8(d) or
8(e) of the Act, and the Company is not the subject of a pending proceeding
under Section 8A of the Act in connection with the offering of the Shares. The
Company has not received any notice that the Commission has issued or intends to
issue a stop-order with respect to the Registration Statement or that the
Commission otherwise has suspended or withdrawn the effectiveness of the
Registration Statement, either temporarily or permanently, or intends or has
threatened in writing to do so.


(m)    SEC Reports. The Company has complied in all material respects with
requirements to file all reports, schedules, forms, statements and other
documents required to be filed by it under the Act and the Exchange Act,
including pursuant to Section 13(a) or 15(d) thereof, for the two years
preceding the date hereof (or such shorter period as the Company was required by
law to file such material) (the foregoing materials, including the exhibits
thereto and documents incorporated by reference therein, being collectively
referred to herein as the “SEC Reports”) on


13



--------------------------------------------------------------------------------




a timely basis or has received a valid extension of such time of filing and has
filed any such SEC Reports prior to the expiration of any such extension.


(n)    Financial Statements. The consolidated financial statements incorporated
by reference in the Registration Statement, the Prospectus or the Incorporated
Documents and any amendments thereof or supplements thereto comply in all
material respects with applicable accounting requirements and the rules and
regulations of the Commission with respect thereto as in effect at the time of
filing or as amended or corrected in a subsequent filing. Such financial
statements have been prepared in accordance with United States generally
accepted accounting principles applied on a consistent basis during the periods
involved (“GAAP”), except as may be otherwise specified in such financial
statements or the notes thereto and except that unaudited financial statements
may not contain all footnotes required by GAAP, and fairly present in all
material respects the financial position of the Company and its consolidated
subsidiaries as of and for the dates thereof and the results of operations and
cash flows for the periods then ended, subject, in the case of unaudited
statements, to normal, immaterial, year-end audit adjustments.


(o)     Accountants. The Company’s accountants are KMJ Corbin & Company LLP. To
the knowledge of the Company, such accountants, which the Company expects will
express their opinion with respect to the financial statements to be included in
the Company’s next Annual Report on Form 10-K, are a registered public
accounting firm as required by the Act.


(p)    Material Adverse Events. Since the date of the latest audited financial
statements included within the SEC Reports, except as specifically disclosed in
a subsequent SEC Report filed prior to the date hereof, (i) there has been no
event, occurrence or development that has had or that could reasonably be
expected to result in a Material Adverse Effect, (ii) the Company has not
incurred any liabilities (contingent or otherwise) other than (A) trade payables
and accrued expenses incurred in the ordinary course of business consistent with
past practice and (B) liabilities not required to be reflected in the Company’s
financial statements pursuant to GAAP or required to be disclosed in filings
made with the Commission, (iii) the Company has not altered its method of
accounting, (iv) the Company has not declared or made any dividend or
distribution of cash or other property to its stockholders or purchased,
redeemed or made any agreements to purchase or redeem any shares of its capital
stock and (v) the Company has not issued any equity securities to any officer,
director or “Affiliate” (defined as any Person that, directly or indirectly
through one or more intermediaries, controls or is controlled by or is under
common control with a Person, as such terms are used in and construed under Rule
144 under the Act), except pursuant to existing Company equity incentive plans.
The Company does not have pending before the Commission any request for
confidential treatment of information. Except for the issuance of the Shares
contemplated by this Agreement, no event, liability or development has occurred
or exists with respect to the Company or its Subsidiaries or their respective
business, properties, operations


14



--------------------------------------------------------------------------------




or financial condition, that would be required to be disclosed by the Company
under applicable securities laws at the time this representation is deemed made
that has not been publicly disclosed at least 1 Trading Day prior to the date
that this representation is deemed made.


(q)    Litigation. There is no action, suit, inquiry, notice of violation,
Proceeding or investigation pending or, to the knowledge of the Company,
threatened against or affecting the Company, any Subsidiary or any of their
respective properties before or by any court, arbitrator, governmental or
administrative agency or regulatory authority (federal, state, county, local or
foreign) (collectively, an “Action”) which (i) adversely affects or challenges
the legality, validity or enforceability of this Agreement or the Shares or (ii)
could, if there were an unfavorable decision, reasonably be expected to result
in a Material Adverse Effect. Neither the Company nor any Subsidiary, nor, to
the knowledge of the Company, any director or officer thereof, is or has been
the subject of any Action involving a claim of violation of or liability under
federal or state securities laws or a claim of breach of fiduciary duty. There
has not been, and to the knowledge of the Company, there is not pending or
contemplated, any investigation by the Commission involving the Company or any
current or former director or officer of the Company. The Commission has not
issued any stop order or other order suspending the effectiveness of any
registration statement filed by the Company or any Subsidiary under the Exchange
Act or the Act.


(r)    Labor Relations. No material labor dispute exists or, to the knowledge of
the Company, is imminent with respect to any of the employees of the Company
which could reasonably be expected to result in a Material Adverse Effect. None
of the Company’s or its Subsidiaries’ employees is a member of a union that
relates to such employee’s relationship with the Company, and neither the
Company nor any of its Subsidiaries is a party to a collective bargaining
agreement, and the Company and its Subsidiaries believe that their relationships
with their employees are good. No executive officer, to the knowledge of the
Company, is, or is now expected to be, in violation of any material term of any
employment contract, confidentiality, disclosure or proprietary information
agreement or non-competition agreement, or any other contract or agreement or
any restrictive covenant, and the continued employment of each such executive
officer does not subject the Company or any of its Subsidiaries to any liability
with respect to any of the foregoing matters. The Company and its Subsidiaries
are in compliance with all U.S. federal, state, local and foreign laws and
regulations relating to employment and employment practices, terms and
conditions of employment and wages and hours, except where the failure to be in
compliance could not, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect.


(s)    No Existing Defaults. Neither the Company nor any Subsidiary (i) is in
default under or in violation of (and no event has occurred that has not been
waived that, with notice or lapse of time or both, would result in a default by
the


15



--------------------------------------------------------------------------------




Company or any Subsidiary under), nor has the Company or any Subsidiary received
notice of a claim that it is in default under or that it is in violation of, any
indenture, loan or credit agreement or any other agreement or instrument to
which it is a party or by which it or any of its properties is bound (whether or
not such default or violation has been waived), (ii) is in violation of any
order of any court, arbitrator or governmental body, or (iii) is or has been in
violation of any statute, rule or regulation of any governmental authority,
including without limitation all foreign, federal, state and local laws relating
to taxes, environmental protection, occupational health and safety, product
quality and safety and employment and labor matters, except in each case as
could not reasonably be expected to result in a Material Adverse Effect.


(t)    Regulatory Permits. The Company and the Subsidiaries possess all
certificates, authorizations and permits issued by the appropriate federal,
state, local or foreign regulatory authorities necessary to conduct their
respective businesses as described in the Registration Statement, the Base
Prospectus, any Prospectus Supplement or the Prospectus, except where the
failure to possess such permits could not reasonably be expected to result in a
Material Adverse Effect (“Material Permits”), and neither the Company nor any
Subsidiary has received any notice of proceedings relating to the revocation or
modification of any Material Permit. Except as disclosed in the SEC Reports, the
Company has not received the approval of any regulatory agency to market any of
its product candidates.


(u)    Title to Assets. The Company and the Subsidiaries have good and
marketable title in fee simple to all real property owned by them that is
material to the business of the Company and the Subsidiaries and good and
marketable title in all personal property owned by them that is material to the
business of the Company and the Subsidiaries, in each case free and clear of all
Liens, except for Liens disclosed in the SEC Reports and except for Liens as do
not materially affect the value of such property and do not materially interfere
with the use made and proposed to be made of such property by the Company and
the Subsidiaries and Liens for the payment of federal, state or other taxes, the
payment of which is neither delinquent nor subject to penalties. Any real
property and facilities held under lease by the Company and the Subsidiaries are
held by them under valid, subsisting and enforceable leases of which the Company
and the Subsidiaries are in compliance, except where such non-compliance would
not reasonably be expected to have a Material Adverse Effect.


(v)    Intellectual Property. The Company and the Subsidiaries have, or have
rights to use, all patents, patent applications, trademarks, trademark
applications, service marks, trade names, trade secrets, inventions, copyrights,
licenses and other similar intellectual property rights necessary or material
for use in connection with their respective businesses as described in the
Registration Statement, the Base Prospectus, any Prospectus Supplement or the
Prospectus and which the failure to so have could reasonably be expected to have
a Material Adverse Effect (collectively, the “Intellectual Property Rights”).
Neither the Company nor


16



--------------------------------------------------------------------------------




any Subsidiary has received, since the date of the latest audited financial
statements included within the SEC Reports, a notice (written or otherwise) that
the Intellectual Property Rights violate or infringe upon the rights of any
Person, except as would not have a Material Adverse Effect. To the knowledge of
the Company, all such Intellectual Property Rights are enforceable (other than
patent and trademark applications) and there is no existing infringement by
another Person of any of the Intellectual Property Rights. The Company and its
Subsidiaries have taken reasonable security measures to protect the secrecy,
confidentiality and value of all of their Intellectual Property Rights, except
where failure to do so could not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect.


(w)    Insurance. The Company and the Subsidiaries are insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as are prudent and customary for companies of similar size as the
Company in the businesses in which the Company and the Subsidiaries are engaged,
including, but not limited to, directors and officers insurance coverage. To the
knowledge of the Company, such insurance contracts and policies are accurate and
complete. Neither the Company nor any Subsidiary has any reason to believe that
it will not be able to renew its existing insurance coverage as and when such
coverage expires or to obtain similar coverage from similar insurers as may be
necessary to continue its business without a significant increase in cost.


(x)    Affiliate Transactions. Except as set forth in the Registration
Statement, the Base Prospectus, any Prospectus Supplement or the Prospectus,
none of the officers or directors of the Company and, to the knowledge of the
Company, none of the employees of the Company is presently a party to any
transaction with the Company or any Subsidiary (other than for services as
employees, officers and directors), including any contract, agreement or other
arrangement providing for the furnishing of services to or by, providing for
rental of real or personal property to or from, or otherwise requiring payments
to or from any officer, director or such employee or, to the knowledge of the
Company, any entity in which any officer, director, or any such employee has a
substantial interest or is an officer, director, trustee or partner, in each
case in excess of $120,000, other than (i) for payment of salary or consulting
fees for services rendered, (ii) reimbursement for expenses incurred on behalf
of the Company and (iii) for other employee benefits, including stock option
agreements under any stock option plan of the Company.


(y)    Sarbanes Oxley Compliance. Except as disclosed in the Registration
Statement, the Base Prospectus, any Prospectus Supplement or the Prospectus, the
Company is in material compliance with all provisions of the Sarbanes-Oxley Act
of 2002 which are applicable to it as of the Effective Date. The Company and the
Subsidiaries maintain a system of internal accounting controls sufficient to
provide reasonable assurance that: (i) transactions are executed in accordance
with management’s general or specific authorizations, (ii) transactions are
recorded as


17



--------------------------------------------------------------------------------




necessary to permit preparation of financial statements in conformity with GAAP
and to maintain asset accountability, (iii) access to assets is permitted only
in accordance with management’s general or specific authorization, and (iv) the
recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences. The Company has established disclosure controls and procedures (as
defined in Exchange Act Rules 13a-15(e) and 15d-15(e)) for the Company and
designed such disclosure controls and procedures to ensure that information
required to be disclosed by the Company in the reports it files or submits under
the Exchange Act is recorded, processed, summarized and reported, within the
time periods specified in the Commission’s rules and forms. The Company’s
certifying officers have evaluated the effectiveness of the Company’s disclosure
controls and procedures as of the end of the period covered by the Company’s
most recently filed periodic report under the Exchange Act (such date, the
“Evaluation Date”). The Company presented in its most recently filed periodic
report under the Exchange Act the conclusions of the certifying officers about
the effectiveness of the disclosure controls and procedures based on their
evaluations as of the Evaluation Date. Since the Evaluation Date, there have
been no changes in the Company’s internal control over financial reporting (as
such term is defined in the Exchange Act) that has materially affected, or is
reasonably likely to materially affect, the Company’s internal control over
financial reporting.


(z)    Finder’s Fees. Other than payments to be made to the Manager, no
brokerage or finder’s fees or commissions are or will be payable by the Company
to any broker, financial advisor or consultant, finder, placement agent,
investment banker, bank or other Person with respect to the transactions
contemplated by this Agreement. The Manager shall have no obligation with
respect to any fees or with respect to any claims made by or on behalf of other
Persons for fees of a type contemplated in this Section that may be due in
connection with the transactions contemplated by this Agreement.


(aa)    No Other Sales Agency Agreement. The Company has not entered into any
other sales agency agreements or other similar arrangements with any agent or
any other representative in respect of at the market offerings of the Shares.


(bb)    Regulation M Compliance. The Company has not, and to its knowledge no
one acting on its behalf has, (i) taken, directly or indirectly, any action
designed to cause or to result in the stabilization or manipulation of the price
of any security of the Company to facilitate the sale or resale of any of the
Shares, (ii) sold, bid for, purchased, or paid any compensation for soliciting
purchases of, any of the Shares or (iii) paid or agreed to pay to any person any
compensation for soliciting another to purchase any other securities of the
Company, other than, in the case of clauses (ii) and (iii), compensation paid to
the Manager in connection with the placement of the Shares.




18



--------------------------------------------------------------------------------




(cc)    Listing and Maintenance Requirements. The Common Stock is listed on the
Trading Market and the issuance and sale of the Shares as contemplated in this
Agreement does not contravene the rules and regulations of the Trading Market.
The Common Stock is registered pursuant to Section 12(b) or 12(g) of the
Exchange Act, and the Company has taken no action designed to, or which to its
knowledge is likely to have the effect of, terminating the registration of the
Common Stock under the Exchange Act nor has the Company received any
notification that the Commission is contemplating terminating such registration.
Except as disclosed in the Registration Statement, the Base Prospectus, any
Prospectus Supplement or the Prospectus, the Company has not, in the 12 months
preceding the date hereof, received notice from any Trading Market on which the
Common Stock is or has been listed or quoted to the effect that the Company is
not in compliance with the listing or maintenance requirements of such Trading
Market.


(dd)    Application of Takeover Protections. Except as set forth in the
Registration Statement, the Base Prospectus, any Prospectus Supplement or the
Prospectus, the Company and its Board have taken all necessary action, if any,
in order to render inapplicable any control share acquisition, business
combination, poison pill (including any distribution under a rights agreement)
or other similar anti‑takeover provision under the Company’s Certificate of
Incorporation (or similar charter documents) or the laws of its state of
incorporation that is or could become applicable to the purchasers of the
Shares.


(ee)    Investment Company. The Company is not, and is not an Affiliate of, and
immediately after receipt of payment for the Shares, will not be or be an
Affiliate of, an “investment company” within the meaning of the Investment
Company Act of 1940, as amended. The Company currently intends to conduct its
business in a manner so that it will not become subject to the Investment
Company Act of 1940, as amended.


(ff)    Solvency. Based on the financial condition of the Company as of the
Effective Date, (i) the Company’s fair saleable value of its assets exceeds the
amount that will be required to be paid on or in respect of the Company’s
existing debts and other liabilities (including known contingent liabilities) as
they mature, (ii) the Company’s assets do not constitute unreasonably small
capital to carry on its business as now conducted and as proposed to be
conducted including its capital needs taking into account the particular capital
requirements of the business conducted by the Company, and projected capital
requirements and capital availability thereof, and (iii) the current cash flow
of the Company, together with the proceeds the Company would receive, were it to
liquidate all of its assets, after taking into account all anticipated uses of
the cash, would be sufficient to pay all amounts on or in respect of its debt
when such amounts are required to be paid. Within one year of the Effective
Date, the Company does not intend to incur debts beyond its ability to pay such
debts as they mature (taking into account the timing and amounts of cash to be
payable on or in respect of its debt). The SEC Reports set forth as of the dates
thereof all


19



--------------------------------------------------------------------------------




outstanding secured and unsecured Indebtedness of the Company or any Subsidiary,
or for which the Company or any Subsidiary has commitments. For the purposes of
this Agreement, “Indebtedness” shall mean (a) any liabilities for borrowed money
or amounts owed in excess of $50,000 (other than accrued liabilities and trade
accounts payable incurred in the ordinary course of business), (b) all
guaranties, endorsements and other contingent obligations in respect of
indebtedness of others, whether or not the same are or should be reflected in
the Company’s balance sheet (or the notes thereto), except guaranties by
endorsement of negotiable instruments for deposit or collection or similar
transactions in the ordinary course of business; and (c) the present value of
any lease payments in excess of $50,000 due under leases required to be
capitalized in accordance with GAAP. Neither the Company nor any Subsidiary is
in default with respect to any Indebtedness.


(gg)    Tax Status. Except for matters that would not, individually or in the
aggregate, have or reasonably be expected to result in a Material Adverse
Effect, the Company and each Subsidiary (i) have made or filed all necessary
United States federal, and state income and all foreign income and franchise tax
returns and have paid or accrued all taxes shown as due thereon, and the Company
has no knowledge of a tax deficiency which has been asserted or threatened
against the Company or any report and declaration required by any jurisdiction
to which it is subject, (ii) have paid all taxes and other governmental
assessments and charges that are material in amount, shown or determined to be
due on such returns, reports and declarations and (iii) have set aside on its
books provision reasonably adequate for the payment of all material taxes for
periods subsequent to the periods to which such returns, reports or declarations
apply. There are no unpaid taxes in any material amount claimed to be due by the
taxing authority of any jurisdiction, and the officers of the Company or of any
Subsidiary know of no basis for any such claim.


(hh)    FDA. As to each product subject to the jurisdiction of the U.S. Food and
Drug Administration (“FDA”) under the Federal Food, Drug and Cosmetic Act, as
amended, and the regulations thereunder (“FDCA”) that is manufactured, packaged,
labeled, tested, distributed, sold, and/or marketed by the Company or any of its
subsidiaries (each such product, a “Pharmaceutical Product”), such
Pharmaceutical Product is being manufactured, packaged, labeled, tested,
distributed, sold and/or marketed by the Company in compliance with all
applicable requirements under FDCA and similar laws, rules and regulations
relating to registration, investigational use, premarket clearance, licensure,
or application approval, good manufacturing practices, good laboratory
practices, good clinical practices, product listing, quotas, labeling,
advertising, record keeping and filing of reports. There is no pending,
completed or, to the Company's knowledge, threatened, action (including any
lawsuit, arbitration, or legal or administrative or regulatory proceeding,
charge, complaint, or investigation) against the Company or any of its
Subsidiaries, and none of the Company or any of its subsidiaries has received
any notice, warning letter or other communication from the FDA or any other
governmental entity, which (i) contests the premarket clearance, licensure,


20



--------------------------------------------------------------------------------




registration, or approval of, the uses of, the distribution of, the
manufacturing or packaging of, the testing of, the sale of, or the labeling and
promotion of any Pharmaceutical Product, (ii) withdraws its approval of,
requests the recall, suspension, or seizure of, or withdraws or orders the
withdrawal of advertising or sales promotional materials relating to, any
Pharmaceutical Product, (iii) imposes a clinical hold on any clinical
investigation by the Company or any of its Subsidiaries, (iv) enjoins production
at any facility of the Company or any of its Subsidiaries, (v) enters or
proposes to enter into a consent decree of permanent injunction with the Company
or any of its Subsidiaries, or (vi) otherwise alleges any violation of any laws,
rules or regulations by the Company or any of its Subsidiaries, and which,
either individually or in the aggregate, would have a Material Adverse Effect.
The properties, business and operations of the Company have been and are being
conducted in all material respects in accordance with all applicable laws, rules
and regulations of the FDA.  The Company has not been informed by the FDA that
the FDA will prohibit the marketing, sale, license or use in the United States
of any product proposed to be developed, produced or marketed by the Company nor
has the FDA expressed any concern as to approving or clearing for marketing any
product being developed or proposed to be developed by the Company.


(ii)    Foreign Corrupt Practices. Neither the Company, nor to the knowledge of
the Company, any agent or other person acting on behalf of the Company, has (i)
directly or indirectly, used any funds for unlawful contributions, gifts,
entertainment or other unlawful expenses related to foreign or domestic
political activity, (ii) made any unlawful payment to foreign or domestic
government officials or employees or to any foreign or domestic political
parties or campaigns from corporate funds, (iii) failed to disclose fully any
contribution made by the Company (or made by any person acting on its behalf of
which the Company is aware) which is in violation of law, or (iv) violated in
any material respect any provision of the Foreign Corrupt Practices Act of 1977,
as amended.


(jj)    FINRA Member Shareholders. There are no affiliations with any FINRA
member firm among the Company’s officers, directors or, to the knowledge of the
Company, any five percent (5%) or greater stockholder of the Company, except as
set forth in the Registration Statement, the Base Prospectus, any Prospectus
Supplement or the Prospectus.


4.Agreements. The Company agrees with the Manager that:


(a)Right to Review Amendments and Supplements to Registration Statement and
Prospectus. During any period when the delivery of a prospectus relating to the
Shares is required (including in circumstances where such requirement may be
satisfied pursuant to Rule 172, 173 or any similar rule) to be delivered under
the Act in connection with the offering or the sale of Shares, the Company will
not file any amendment to the Registration Statement or supplement (including
any Prospectus Supplement) to the Base Prospectus unless the Company has
furnished


21



--------------------------------------------------------------------------------




to the Manager a copy for its review prior to filing and will not file any such
proposed amendment or supplement to which the Manager reasonably objects
(provided, however, that the Company will have no obligation to provide the
Manager any advance copy of such filing or to provide the Manager an opportunity
to object to such filing if the filing does not name the Manager and does not
relate to the transaction herein provided). The Company has properly completed
the Prospectus, in a form approved by the Manager, and filed such Prospectus, as
amended at the Execution Time, with the Commission pursuant to the applicable
paragraph of Rule 424(b) by the Execution Time and will cause any supplement to
the Prospectus to be properly completed, in a form approved by the Manager, and
will file such supplement with the Commission pursuant to the applicable
paragraph of Rule 424(b) within the time period prescribed thereby and will
provide evidence reasonably satisfactory to the Manager of such timely filing.
The Company will promptly advise the Manager (i) when the Prospectus, and any
supplement thereto, shall have been filed (if required) with the Commission
pursuant to Rule 424(b), (ii) when, during any period when the delivery of a
prospectus (whether physically or through compliance with Rule 172, 173 or any
similar rule) is required under the Act in connection with the offering or sale
of the Shares, any amendment to the Registration Statement shall have been filed
or become effective (other than any annual report of the Company filed pursuant
to Section 13(a) or 15(d) of the Exchange Act), (iii) of any request by the
Commission or its staff for any amendment of the Registration Statement, or any
Rule 462(b) Registration Statement, or for any supplement to the Prospectus or
for any additional information, (iv) of the issuance by the Commission of any
stop order suspending the effectiveness of the Registration Statement or of any
notice objecting to its use or the institution or threatening of any proceeding
for that purpose and (v) of the receipt by the Company of any notification with
respect to the suspension of the qualification of the Shares for sale in any
jurisdiction or the institution or threatening of any proceeding for such
purpose. The Company will use its best efforts to prevent the issuance of any
such stop order or the occurrence of any such suspension or objection to the use
of the Registration Statement and, upon such issuance, occurrence or notice of
objection, to obtain as soon as possible the withdrawal of such stop order or
relief from such occurrence or objection, including, if necessary, by filing an
amendment to the Registration Statement or a new registration statement and
using its best efforts to have such amendment or new registration statement
declared effective as soon as practicable.


(b)Subsequent Events. If, at any time on or after an Applicable Time but prior
to the related Settlement Date, any event occurs as a result of which the
Registration Statement or Prospectus would include any untrue statement of a
material fact or omit to state any material fact necessary to make the
statements therein in the light of the circumstances under which they were made
or the circumstances then prevailing not misleading, the Company will (i) notify
promptly the Manager so that any use of the Registration Statement or Prospectus
may cease until such are amended or supplemented; (ii) amend or supplement the
Registration Statement or Prospectus to correct such statement or omission; and
(iii) supply any


22



--------------------------------------------------------------------------------




amendment or supplement to the Manager in such quantities as the Manager may
reasonably request.


(c)Notification of Subsequent Filings. During any period when the delivery of a
prospectus relating to the Shares is required (including in circumstances where
such requirement may be satisfied pursuant to Rule 172, 173 or any similar rule)
to be delivered under the Act, any event occurs as a result of which the
Prospectus as then supplemented would include any untrue statement of a material
fact or omit to state any material fact necessary to make the statements therein
in the light of the circumstances under which they were made not misleading, or
if it shall be necessary to amend the Registration Statement, file a new
registration statement or supplement the Prospectus to comply with the Act or
the Exchange Act or the respective rules thereunder, including in connection
with use or delivery of the Prospectus, the Company promptly will (i) notify the
Manager of any such event, (ii) subject to Section 4(a), prepare and file with
the Commission an amendment or supplement or new registration statement which
will correct such statement or omission or effect such compliance, (iii) use its
best efforts to have any amendment to the Registration Statement or new
registration statement declared effective as soon as practicable in order to
avoid any disruption in use of the Prospectus and (iv) supply any supplemented
Prospectus to the Manager in such quantities as the Manager may reasonably
request.


(d)Earnings Statements. As soon as practicable, the Company will make generally
available to its security holders and to the Manager an earnings statement or
statements of the Company and its Subsidiaries which will satisfy the provisions
of Section 11(a) of the Act and Rule 158. For purposes of clarity, the Company’s
compliance with the reporting requirements of the Exchange Act shall be deemed
to satisfy the requirements of this Section 4(d).


(e)[RESERVED]


(f)Qualification of Shares. The Company will arrange, if necessary, for the
qualification of the Shares for sale under the laws of such jurisdictions as the
Manager may designate and will maintain such qualifications in effect so long as
required for the distribution of the Shares; provided that in no event shall the
Company be obligated to qualify to do business in any jurisdiction where it is
not now so qualified or to take any action that would subject it to service of
process in suits, other than those arising out of the offering or sale of the
Shares, in any jurisdiction where it is not now so subject.


(g)Free Writing Prospectus. The Company agrees that, unless it has or shall have
obtained the prior written consent of the Manager, and the Manager agrees with
the Company that, unless it has or shall have obtained, as the case may be, the
prior written consent of the Company, it has not made and will not make any
offer relating to the Shares that would constitute an Issuer Free Writing
Prospectus or that


23



--------------------------------------------------------------------------------




would otherwise constitute a “free writing prospectus” (as defined in Rule 405)
required to be filed by the Company with the Commission or retained by the
Company under Rule 433. Any such free writing prospectus consented to by the
Manager or the Company is hereinafter referred to as a “Permitted Free Writing
Prospectus.” The Company agrees that (i) it has treated and will treat, as the
case may be, each Permitted Free Writing Prospectus as an Issuer Free Writing
Prospectus and (ii) it has complied and will comply, as the case may be, with
the requirements of Rules 164 and 433 applicable to any Permitted Free Writing
Prospectus, including in respect of timely filing with the Commission, legending
and record keeping.


(h)Subsequent Equity Issuances. The Company shall not deliver any Sales Notice
hereunder (and any Sales Notice previously delivered shall not apply during such
three Business Days) for at least three (3) Business Days prior to any date on
which the Company or any Subsidiary offers, sells, issues, contracts to sell,
contracts to issue or otherwise disposes of, directly or indirectly, any other
shares of Common Stock or any Common Stock Equivalents (other than the Shares),
subject to the Manager’s right to waive this obligation, provided that, without
compliance with the foregoing obligation, the Company may issue and sell Common
Stock to employees, directors or consultants pursuant to any employee stock
option plan or other equity incentive plan or stock ownership plan or dividend
reinvestment plan of the Company in effect from time to time and the Company may
issue Common Stock issuable upon the conversion or exercise of Common Stock
Equivalents outstanding from time to time.


(i)Market Manipulation. Until the termination of this Agreement, the Company
will not take, directly or indirectly, any action designed to or that would
constitute or that might reasonably be expected to cause or result in, under the
Exchange Act or otherwise, stabilization or manipulation in violation of the
Act, Exchange Act or the rules and regulations thereunder of the price of any
security of the Company to facilitate the sale or resale of the Shares or
otherwise violate any provision of Regulation M under the Exchange Act.


(j)Notification of Incorrect Certificate. The Company will, at any time during
the term of this Agreement, as supplemented from time to time, advise the
Manager immediately after it shall have received notice or obtained knowledge
thereof, of any information or fact that would alter or affect any opinion,
certificate, letter and other document provided to the Manager pursuant to
Section 6 herein.


(k)Certification of Accuracy of Disclosure. Upon commencement of the offering of
the Shares under this Agreement (and upon the recommencement of the offering of
the Shares under this Agreement following the termination of a suspension of
sales hereunder lasting more than 30 Trading Days), and each time that (i) the
Registration Statement or Prospectus shall be amended or supplemented, other
than by means of Incorporated Documents, (ii) the Company files its Annual
Report on Form 10-K under the Exchange Act, (iii) the Company files its
quarterly


24



--------------------------------------------------------------------------------




reports on Form 10-Q under the Exchange Act, (iv) the Company files a Current
Report on Form 8-K containing amended financial information (other than
information that is furnished and not filed), if the Manager reasonably
determines that the information in such Form 8-K is material, or (v) the Shares
are delivered to the Manager as principal at the Time of Delivery pursuant to a
Terms Agreement (such commencement or recommencement date and each such date
referred to in (i), (ii), (iii), (iv) and (v) above, a “Representation Date”),
unless waived by the Manager, the Company shall furnish or cause to be furnished
to the Manager forthwith a certificate dated and delivered on the Representation
Date, in form reasonably satisfactory to the Manager to the effect that the
statements contained in the certificate referred to in Section 6 of this
Agreement which were last furnished to the Manager are true and correct at the
Representation Date, as though made at and as of such date (except that such
statements shall be deemed to relate to the Registration Statement and the
Prospectus as amended and supplemented to such date) or, in lieu of such
certificate, a certificate of the same tenor as the certificate referred to in
said Section 6, modified as necessary to relate to the Registration Statement
and the Prospectus as amended and supplemented to the date of delivery of such
certificate.


(l)Bring Down Opinions; Negative Assurance. At each Representation Date, unless
waived by the Manager, the Company shall furnish or cause to be furnished
forthwith to the Manager a negative assurance statement of counsel to the
Company (“Company Counsel”) addressed to the Manager and dated and delivered on
such Representation Date, in form and substance reasonably satisfactory to the
Manager or a written statement that such counsel’s negative assurance statement
previously delivered pursuant to Section 6(b) can be relied upon. The
requirement to furnish or cause to be furnished a negative assurance statement
under this Section 4(l) shall be waived for any Representation Date other than a
Representation Date on which a material amendment to the Registration Statement
or Prospectus is made or the Company files its Annual Report on Form 10-K or a
material amendment thereto under the Exchange Act. In addition, if a new
registration statement is filed with the Commission for use in connection with
this Agreement or there is a material amendment to the Registration Statement,
the Manager shall be entitled to receive from counsel to the Company one written
opinion regarding the filing and effectiveness of such new registration
statement or amended Registration Statement.


(m)Auditor Bring Down “Comfort” Letter. At each Representation Date, unless
waived by the Manager, the Company shall cause (1) the Company’s auditors (the
“Accountants”), or other independent accountants satisfactory to the Manager
forthwith to furnish the Manager a letter, and (2) the Chief Financial Officer
of the Company forthwith to furnish the Manager a certificate, in each case
dated on such Representation Date, in form satisfactory to the Manager, of the
same tenor as the letters and certificate referred to in Section 6 of this
Agreement but modified to relate to the Registration Statement and the
Prospectus, as amended and supplemented to the date of such letters and
certificate. The requirement to furnish or cause to be


25



--------------------------------------------------------------------------------




furnished a “comfort” letter under this Section 4(m) shall be waived for any
Representation Date other than a Representation Date on which a material
amendment to the Registration Statement or Prospectus is made or the Company
files its Annual Report on Form 10-K or a material amendment thereto under the
Exchange Act.


(n)Due Diligence Session. Upon commencement of the offering of the Shares under
this Agreement (and upon the recommencement of the offering of the Shares under
this Agreement following the termination of a suspension of sales hereunder
lasting more than 30 Trading Days), and at each Representation Date, the Company
will conduct a due diligence session, in form and substance, reasonably
satisfactory to the Manager, which shall include representatives of management
and Accountants. The Company shall cooperate timely with any reasonable due
diligence request from or review conducted by the Manager or its agents from
time to time in connection with the transactions contemplated by this Agreement,
including, without limitation, providing information and available documents and
access to appropriate corporate officers and the Company’s agents during regular
business hours, and timely furnishing or causing to be furnished such
certificates, letters and opinions from the Company, its officers and its
agents, as the Manager may reasonably request. The Company shall reimburse the
Manager for Manager’s counsel’s time in each such due diligence update session
(other than the due diligence session with respect to the commencement of the
offering of the Shares under this Agreement), up to a maximum of $1,000 per
update, plus any incidental expense reasonably incurred by the Manager in
connection therewith.


(o)Acknowledgment of Trading. The Company consents to the Manager trading in the
Common Stock for the Manager’s own account and for the account of its clients at
the same time as sales of the Shares occur pursuant to this Agreement or
pursuant to a Terms Agreement.


(p)Disclosure of Shares Sold. The Company will disclose in its Annual Reports on
Form 10-K and Quarterly Reports on Form 10-Q, as applicable, the number of
Shares sold through the Manager under this Agreement, the Net Proceeds to the
Company with respect to sales of Shares pursuant to this Agreement during the
relevant quarter; and, if required by any subsequent change in Commission policy
or request, more frequently by means of a Current Report on Form 8-K or a
further Prospectus Supplement.


(q)Rescission Right. If to the knowledge of the Company, the conditions set
forth in Section 6 shall not have been satisfied as of the applicable Settlement
Date, the Company will offer to any person who has agreed to purchase Shares
from the Company as the result of an offer to purchase solicited by the Manager
the right to refuse to purchase and pay for such Shares.




26



--------------------------------------------------------------------------------




(r)Bring Down of Representations and Warranties. Each acceptance by the Company
of an offer to purchase the Shares hereunder, and each execution and delivery by
the Company of a Terms Agreement, shall be deemed to be an affirmation to the
Manager that the representations and warranties of the Company contained in or
made pursuant to this Agreement are true and correct as of the date of such
acceptance or of such Terms Agreement as though made at and as of such date, and
an undertaking that such representations and warranties will be true and correct
as of the Settlement Date for the Shares relating to such acceptance or as of
the Time of Delivery relating to such sale, as the case may be, as though made
at and as of such date (except that such representations and warranties shall be
deemed to relate to the Registration Statement and the Prospectus as amended and
supplemented relating to such Shares).


(s)Reservation of Shares. The Company shall ensure that there are at all times
sufficient shares of Common Stock to provide for the issuance, free of any
preemptive rights, out of its authorized but unissued shares of Common Stock or
shares of Common Stock held in treasury, of the maximum aggregate number of
Shares authorized for issuance by the Board pursuant to the terms of this
Agreement. The Company will use its commercially reasonable efforts to cause the
Shares to be listed for trading on the Trading Market and to maintain such
listing.


(t)Obligation Under Exchange Act. During any period when the delivery of a
prospectus relating to the Shares is required (including in circumstances where
such requirement may be satisfied pursuant to Rule 172, 173 or any similar rule)
to be delivered under the Act, the Company will file all documents required to
be filed with the Commission pursuant to the Exchange Act within the time
periods required by the Exchange Act and the regulations thereunder.


(u)DTC Facility. The Company shall cooperate with Manager and use its reasonable
efforts to permit the Shares to be eligible for clearance and settlement through
the facilities of DTC.


(v)Use of Proceeds. The Company will apply the Net Proceeds from the sale of the
Shares in the manner set forth in the Prospectus.


(w)Filing of Prospectus Supplement. If any sales are made pursuant to this
Agreement which are not made in “at the market” offerings as defined in Rule
415, including, without limitation, any Placement pursuant to a Terms Agreement,
the Company shall file a Prospectus Supplement describing the terms of such
transaction, the amount of Shares sold, the price thereof, the Manager’s
compensation, and such other information as may be required pursuant to Rule 424
and Rule 430B, as applicable, within the time required by Rule 424.


(x)Additional Registration Statement. To the extent that the Registration
Statement is not available for the sales of the Shares as contemplated by this


27



--------------------------------------------------------------------------------




Agreement, the Company shall file a new registration statement with respect to
any additional shares of Common Stock necessary to complete such sales of the
Shares and shall cause such registration statement to become effective as
promptly as practicable. After the effectiveness of any such registration
statement, all references to “Registration Statement” included in this Agreement
shall be deemed to include such new registration statement, including all
documents incorporated by reference therein pursuant to Item 12 of Form S-3, and
all references to “Base Prospectus” included in this Agreement shall be deemed
to include the final form of prospectus, including all documents incorporated
therein by reference, included in any such registration statement at the time
such registration statement became effective.


5.Payment of Expenses. The Company agrees to pay the costs and expenses incident
to the performance of its obligations under this Agreement, whether or not the
transactions contemplated hereby are consummated, including without limitation:
(i) the preparation, printing or reproduction and filing with the Commission of
the Registration Statement (including financial statements and exhibits
thereto), the Prospectus and each Issuer Free Writing Prospectus, and each
amendment or supplement to any of them; (ii) the printing (or reproduction) and
delivery (including postage, air freight charges and charges for counting and
packaging) of such copies of the Registration Statement, the Prospectus, and
each Issuer Free Writing Prospectus, and all amendments or supplements to any of
them, as may, in each case, be reasonably requested for use in connection with
the offering and sale of the Shares; (iii) the preparation, printing,
authentication, issuance and delivery of certificates for the Shares, including
any stamp or transfer taxes in connection with the original issuance and sale of
the Shares; (iv) the printing (or reproduction) and delivery of this Agreement,
any blue sky memorandum and all other agreements or documents printed (or
reproduced) and delivered in connection with the offering of the Shares; (v) the
registration of the Shares under the Exchange Act, if applicable, and the
listing of the Shares on the Trading Market; (vi) any registration or
qualification of the Shares for offer and sale under the securities or blue sky
laws of the several states (including filing fees and the reasonable fees and
expenses of counsel for the Manager relating to such registration and
qualification); (vii) the transportation and other expenses incurred by or on
behalf of Company representatives in connection with presentations to
prospective purchasers of the Shares; (viii) the fees and expenses of the
Company’s accountants and the fees and expenses of counsel (including local and
special counsel) for the Company; (ix) the filing fee under FINRA Rule 5110; (x)
the reasonable fees and expenses of the Manager’s counsel, not to exceed $50,000
(excluding any periodic due diligence fees provided for under Section 4(n)),
which shall be paid at the Execution Time; and (xi) all other costs and expenses
incident to the performance by the Company of its obligations hereunder.


6.Conditions to the Obligations of the Manager. The obligations of the Manager
under this Agreement and any Terms Agreement shall be subject to (i) the
accuracy of the representations and warranties on the part of the Company
contained herein as of the Execution Time, each Representation Date, and as of
each Applicable Time, Settlement Date and Time of Delivery, (ii) the performance
by the Company of its obligations hereunder and (iii) the following additional
conditions:


28



--------------------------------------------------------------------------------






(a)    Filing of Prospectus Supplement. The Prospectus, and any supplement
thereto, required by Rule 424 to be filed with the Commission have been filed in
the manner and within the time period required by Rule 424(b) with respect to
any sale of Shares; each Prospectus Supplement shall have been filed in the
manner required by Rule 424(b) within the time period required hereunder and
under the Act; any other material required to be filed by the Company pursuant
to Rule 433(d) under the Act, shall have been filed with the Commission within
the applicable time periods prescribed for such filings by Rule 433; and no stop
order suspending the effectiveness of the Registration Statement or any notice
objecting to its use shall have been issued and no proceedings for that purpose
shall have been instituted or threatened.


(b)    Delivery of Opinion. The Company shall have caused the Company Counsel to
furnish to the Manager its opinion and negative assurance statement, dated as of
such date and addressed to the Manager in form and substance reasonably
acceptable to the Manager.


(c)    Delivery of Officer’s Certificate. The Company shall have furnished or
caused to be furnished to the Manager a certificate of the Company signed by the
Chief Executive Officer or the President and the principal financial or
accounting officer of the Company, dated as of such date, to the effect that the
signers of such certificate have carefully examined the Registration Statement,
the Prospectus, any Prospectus Supplement and any documents incorporated by
reference therein and any supplements or amendments thereto and this Agreement
and that:


(i)    the representations and warranties of the Company in this Agreement are
true and correct on and as of such date with the same effect as if made on such
date and the Company has complied with all the agreements and satisfied all the
conditions on its part to be performed or satisfied at or prior to such date;


(ii)    no stop order suspending the effectiveness of the Registration Statement
or any notice objecting to its use has been issued and no proceedings for that
purpose have been instituted or, to the Company’s knowledge, threatened; and


(iii)    since the date of the most recent financial statements included in the
Registration Statement, the Prospectus and the Incorporated Documents, there has
been no Material Adverse Effect on the condition (financial or otherwise),
earnings, business or properties of the Company and its subsidiaries, taken as a
whole, whether or not arising from transactions in the ordinary course of
business, except as set forth in or contemplated in the Registration Statement
and the Prospectus.




29



--------------------------------------------------------------------------------




(d)    Delivery of Accountants’ “Comfort” Letter. The Company shall have
requested and caused the Accountants to have furnished to the Manager letters
(which may refer to letters previously delivered to the Manager), dated as of
such date, in form and substance satisfactory to the Manager, confirming that
they are independent accountants within the meaning of the Act and the Exchange
Act and the respective applicable rules and regulations adopted by the
Commission thereunder and that they have performed a review of any unaudited
interim financial information of the Company included or incorporated by
reference in the Registration Statement and the Prospectus and provide customary
“comfort” as to such review in form and substance satisfactory to the Manager.


(e)    No Material Adverse Event. Since the respective dates as of which
information is disclosed in the Registration Statement, the Prospectus and the
Incorporated Documents, except as otherwise stated therein, there shall not have
been (i) any change or decrease in previously reported results specified in the
letter or letters referred to in paragraph (d) of this Section 6 or (ii) any
change, or any development involving a prospective change, in or affecting the
condition (financial or otherwise), earnings, business or properties of the
Company and its subsidiaries taken as a whole, whether or not arising from
transactions in the ordinary course of business, except as set forth in or
contemplated in the Registration Statement, the Prospectus and the Incorporated
Documents (exclusive of any amendment or supplement thereto) the effect of
which, in any case referred to in clause (i) or (ii) above, is, in the sole
judgment of the Manager, so material and adverse as to make it impractical or
inadvisable to proceed with the offering or delivery of the Shares as
contemplated by the Registration Statement (exclusive of any amendment thereof),
the Incorporated Documents and the Prospectus (exclusive of any amendment or
supplement thereto).


(f)    Payment of All Fees. The Company shall have paid the required Commission
filing fees relating to the Shares within the time period required by
Rule 456(b)(1)(i) of the Act without regard to the proviso therein and otherwise
in accordance with Rules 456(b) and 457(r) of the Act and, if applicable, shall
have updated the “Calculation of Registration Fee” table in accordance with
Rule 456(b)(1)(ii) either in a post-effective amendment to the Registration
Statement or on the cover page of a prospectus filed pursuant to Rule 424(b).


(g)    No FINRA Objections. FINRA shall not have raised any objection with
respect to the fairness and reasonableness of the terms and arrangements under
this Agreement.


(h)    Shares Listed on Trading Market. The Shares shall have been listed and
admitted and authorized for trading on the Trading Market, and satisfactory
evidence of such actions shall have been provided to the Manager.




30



--------------------------------------------------------------------------------




(i)    Other Assurances. Prior to each Settlement Date and Time of Delivery, as
applicable, the Company shall have furnished to the Manager such further
information, certificates and documents as the Manager may reasonably request.


If any of the conditions specified in this Section 6 shall not have been
fulfilled when and as provided in this Agreement, or if any of the opinions and
certificates mentioned above or elsewhere in this Agreement shall not be
reasonably satisfactory in form and substance to the Manager and counsel for the
Manager, this Agreement and all obligations of the Manager hereunder may be
canceled at, or at any time prior to, any Settlement Date or Time of Delivery,
as applicable, by the Manager. Notice of such cancellation shall be given to the
Company in writing or by telephone or facsimile confirmed in writing.


The documents required to be delivered by this Section 6 shall be delivered to
the office of Ellenoff Grossman & Schole LLP, counsel for the Manager, at 1345
Avenue of the Americas, New York, New York 10105, capmkts@egsllp.com, on each
such date as provided in this Agreement.


7.Indemnification and Contribution.


(a)    Indemnification by Company. The Company agrees to indemnify and hold
harmless the Manager, the directors, officers, employees and agents of the
Manager and each person who controls the Manager within the meaning of either
the Act or the Exchange Act against any and all losses, claims, damages or
liabilities, joint or several, to which they or any of them may become subject
under the Act, the Exchange Act or other Federal or state statutory law or
regulation, at common law or otherwise, insofar as such losses, claims, damages
or liabilities (or actions in respect thereof) arise out of or are based upon
any untrue statement or alleged untrue statement of a material fact contained in
the Registration Statement for the registration of the Shares as originally
filed or in any amendment thereof, or in the Base Prospectus, any Prospectus
Supplement, the Prospectus, any Issuer Free Writing Prospectus, or in any
amendment thereof or supplement thereto, or arise out of or are based upon the
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein not misleading or
result from or relate to any breach of any of the representations, warranties,
covenants or agreements made by the Company in this Agreement, and agrees to
reimburse each such indemnified party for any legal or other expenses reasonably
incurred by them in connection with investigating or defending any such loss,
claim, damage, liability or action; provided, however, that the Company will not
be liable in any such case to the extent that any such loss, claim, damage or
liability arises out of or is based upon any such untrue statement or alleged
untrue statement or omission or alleged omission made therein in reliance upon
and in conformity with written information furnished to the Company by the
Manager specifically for inclusion therein. This indemnity agreement will be in
addition to any liability that the Company may otherwise have.


31



--------------------------------------------------------------------------------






(b)    Indemnification by Manager. The Manager agrees to indemnify and hold
harmless the Company, each of its directors, each of its officers who signs the
Registration Statement, and each person who controls the Company within the
meaning of either the Act or the Exchange Act, to the same extent as the
foregoing indemnity from the Company to the Manager, but only with reference to
written information relating to the Manager furnished to the Company by the
Manager specifically for inclusion in the documents referred to in the foregoing
indemnity; provided, however, that in no case shall the Manager be responsible
for any amount in excess of the Broker Fee applicable to the Shares and paid
hereunder. This indemnity agreement will be in addition to any liability which
the Manager may otherwise have.


(c)    Indemnification Procedures. Promptly after receipt by an indemnified
party under this Section 7 of notice of the commencement of any action, such
indemnified party will, if a claim in respect thereof is to be made against the
indemnifying party under this Section 7, notify the indemnifying party in
writing of the commencement thereof; but the failure so to notify the
indemnifying party (i) will not relieve it from liability under paragraph (a)
or (b) above unless and to the extent it did not otherwise learn of such action
and such failure results in the forfeiture by the indemnifying party of
substantial rights and defenses and (ii) will not, in any event, relieve the
indemnifying party from any obligations to any indemnified party other than the
indemnification obligation provided in paragraph (a) or (b) above. The
indemnifying party shall be entitled to appoint counsel of the indemnifying
party’s choice at the indemnifying party’s expense to represent the indemnified
party in any action for which indemnification is sought (in which case the
indemnifying party shall not thereafter be responsible for the fees and expenses
of any separate counsel retained by the indemnified party or parties except as
set forth below); provided, however, that such counsel shall be reasonably
satisfactory to the indemnified party. Notwithstanding the indemnifying party’s
election to appoint counsel to represent the indemnified party in an action, the
indemnified party shall have the right to employ separate counsel (including
local counsel), and the indemnifying party shall bear the reasonable fees, costs
and expenses of such separate counsel if (i) the use of counsel chosen by the
indemnifying party to represent the indemnified party would present such counsel
with a conflict of interest, (ii) the actual or potential defendants in, or
targets of, any such action include both the indemnified party and the
indemnifying party and the indemnified party shall have reasonably concluded
that there may be legal defenses available to it and/or other indemnified
parties which are different from or additional to those available to the
indemnifying party, (iii) the indemnifying party shall not have employed counsel
reasonably satisfactory to the indemnified party to represent the indemnified
party within a reasonable time after notice of the institution of such action or
(iv) the indemnifying party shall authorize the indemnified party to employ
separate counsel at the expense of the indemnifying party. An indemnifying party
will not, without the prior written consent of the indemnified parties, settle
or compromise or consent


32



--------------------------------------------------------------------------------




to the entry of any judgment with respect to any pending or threatened claim,
action, suit or proceeding in respect of which indemnification or contribution
may be sought hereunder (whether or not the indemnified parties are actual or
potential parties to such claim or action) unless such settlement, compromise or
consent includes an unconditional release of each indemnified party from all
liability arising out of such claim, action, suit or proceeding.


(d)    Contribution. In the event that the indemnity provided in paragraph (a),
(b) or (c) of this Section 7 is unavailable to or insufficient to hold harmless
an indemnified party for any reason, the Company and the Manager agree to
contribute to the aggregate losses, claims, damages and liabilities (including
legal or other expenses reasonably incurred in connection with investigating or
defending the same) (collectively “Losses”) to which the Company and the Manager
may be subject in such proportion as is appropriate to reflect the relative
benefits received by the Company on the one hand and by the Manager on the other
from the offering of the Shares; provided, however, that in no case shall the
Manager be responsible for any amount in excess of the Broker Fee applicable to
the Shares and paid hereunder. If the allocation provided by the immediately
preceding sentence is unavailable for any reason, the Company and the Manager
severally shall contribute in such proportion as is appropriate to reflect not
only such relative benefits but also the relative fault of the Company on the
one hand and of the Manager on the other in connection with the statements or
omissions which resulted in such Losses as well as any other relevant equitable
considerations. Benefits received by the Company shall be deemed to be equal to
the total net proceeds from the offering (before deducting expenses) received by
it, and benefits received by the Manager shall be deemed to be equal to the
Broker Fee applicable to the Shares and paid hereunder as determined by this
Agreement. Relative fault shall be determined by reference to, among other
things, whether any untrue or any alleged untrue statement of a material fact or
the omission or alleged omission to state a material fact relates to information
provided by the Company on the one hand or the Manager on the other, the intent
of the parties and their relative knowledge, access to information and
opportunity to correct or prevent such untrue statement or omission. The Company
and the Manager agree that it would not be just and equitable if contribution
were determined by pro rata allocation or any other method of allocation which
does not take account of the equitable considerations referred to above.
Notwithstanding the provisions of this paragraph (d), no person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation. For purposes of this Section 7, each person who
controls the Manager within the meaning of either the Act or the Exchange Act
and each director, officer, employee and agent of the Manager shall have the
same rights to contribution as the Manager, and each person who controls the
Company within the meaning of either the Act or the Exchange Act, each officer
of the Company who shall have signed the Registration Statement and each
director of the Company shall have the same rights to contribution as the


33



--------------------------------------------------------------------------------




Company, subject in each case to the applicable terms and conditions of this
paragraph (d).


8.Termination.


(a)    The Company shall have the right, by giving written notice as hereinafter
specified, to terminate the provisions of this Agreement relating to the
solicitation of offers to purchase the Shares in its sole discretion at any time
upon five (5) Business Days’ prior written notice. Any such termination shall be
without liability of any party to any other party except that (i) with respect
to any pending sale, through the Manager for the Company, the obligations of the
Company, including in respect of compensation of the Manager, shall remain in
full force and effect notwithstanding the termination and (ii) the provisions of
Sections 5, 6, 7, 8, 9, 10, 12 and 14 of this Agreement shall remain in full
force and effect notwithstanding such termination.


(b)    The Manager shall have the right, by giving written notice as hereinafter
specified, to terminate the provisions of this Agreement relating to the
solicitation of offers to purchase the Shares in its sole discretion at any
time. Any such termination shall be without liability of any party to any other
party except that the provisions of Sections 5, 6, 7, 8, 9, 10, 12 and 14 of
this Agreement shall remain in full force and effect notwithstanding such
termination.


(c)    This Agreement shall remain in full force and effect until such date that
this Agreement is terminated pursuant to Sections 8(a) or (b) above or otherwise
by mutual agreement of the parties, provided that any such termination by mutual
agreement shall in all cases be deemed to provide that Sections 5, 6, 7, 8, 9,
10, 12 and 14 shall remain in full force and effect.


(d)    Any termination of this Agreement shall be effective on the date
specified in such notice of termination, provided that such termination shall
not be effective until the close of business on the date of receipt of such
notice by the Manager or the Company, as the case may be. If such termination
shall occur prior to the Settlement Date or Time of Delivery for any sale of the
Shares, such sale of the Shares shall settle in accordance with the provisions
of Section 2(b) of this Agreement.


(e)    In the case of any purchase of Shares by the Manager pursuant to a Terms
Agreement, the obligations of the Manager pursuant to such Terms Agreement shall
be subject to termination, in the absolute discretion of the Manager, by prompt
oral notice given to the Company prior to the Time of Delivery relating to such
Shares, if any, and confirmed promptly by facsimile or electronic mail, if since
the time of execution of the Terms Agreement and prior to such delivery and
payment, (i) trading in the Common Stock shall have been suspended by the
Commission or the Trading Market or trading in securities generally on the
Trading Market shall


34



--------------------------------------------------------------------------------




have been suspended or limited or minimum prices shall have been established on
such exchange, (ii) a banking moratorium shall have been declared either by
Federal or New York State authorities or (iii) there shall have occurred any
outbreak or escalation of hostilities, declaration by the United States of a
national emergency or war, or other calamity or crisis the effect of which on
financial markets is such as to make it, in the sole judgment of the Manager,
impractical or inadvisable to proceed with the offering or delivery of the
Shares as contemplated by the Prospectus (exclusive of any amendment or
supplement thereto).


9.Representations and Indemnities to Survive. The respective agreements,
representations, warranties, indemnities and other statements of the Company or
its officers and of the Manager set forth in or made pursuant to this Agreement
will remain in full force and effect, regardless of any investigation made by
the Manager or the Company or any of the officers, directors, employees, agents
or controlling persons referred to in Section 7, and will survive delivery of
and payment for the Shares.


10.Notices. All communications hereunder will be in writing and effective only
on receipt, and will be mailed, delivered, e-mailed or facsimiled to the
addresses of the Company and the Manager, respectively, set forth on the
signature page hereto.


11.Successors. This Agreement will inure to the benefit of and be binding upon
the parties hereto and their respective successors and the officers, directors,
employees, agents and controlling persons referred to in Section 7, and no other
person will have any right or obligation hereunder.


12.No Fiduciary Duty. The Company hereby acknowledges that (a) the purchase and
sale of the Shares pursuant to this Agreement is an arm’s-length commercial
transaction between the Company, on the one hand, and the Manager and any
affiliate through which it may be acting, on the other, (b) the Manager is
acting solely as sales agent and/or principal in connection with the purchase
and sale of the Company’s securities and not as a fiduciary of the Company and
(c) the Company’s engagement of the Manager in connection with the offering and
the process leading up to the offering is as independent contractors and not in
any other capacity. Furthermore, the Company agrees that it is solely
responsible for making its own judgments in connection with the offering
(irrespective of whether the Manager has advised or is currently advising the
Company on related or other matters). The Company agrees that it will not claim
that the Manager has rendered advisory services of any nature or respect, or owe
an agency, fiduciary or similar duty to the Company, in connection with such
transaction or the process leading thereto.


13.Integration. This Agreement and any Terms Agreement supersede all prior
agreements and understandings (whether written or oral) between the Company and
the Manager with respect to the subject matter hereof.


14.Amendments; Waivers. No provision of this Agreement may be waived, modified,
supplemented or amended except in a written instrument signed, in the case of


35



--------------------------------------------------------------------------------




an amendment, by the Company and the Manager. No waiver of any default with
respect to any provision, condition or requirement of this Agreement shall be
deemed to be a continuing waiver in the future or a waiver of any subsequent
default or a waiver of any other provision, condition or requirement hereof, nor
shall any delay or omission of any party to exercise any right hereunder in any
manner impair the exercise of any such right.


15.Applicable Law. This Agreement and any Terms Agreement will be governed by
and construed in accordance with the laws of the State of New York applicable to
contracts made and to be performed within the State of New York. Each of the
Company and the Manager: (i) agrees that any legal suit, action or proceeding
arising out of or relating to this Agreement shall be instituted exclusively in
New York Supreme Court, County of New York, or in the United States District
Court for the Southern District of New York, (ii) waives any objection which it
may have or hereafter to the venue of any such suit, action or proceeding, and
(iii) irrevocably consents to the jurisdiction of the New York Supreme Court,
County of New York, and the United States District Court for the Southern
District of New York in any such suit, action or proceeding. Each of the Company
and the Manager further agrees to accept and acknowledge service of any and all
process which may be served in any such suit, action or proceeding in the New
York Supreme Court, County of New York, or in the United States District Court
for the Southern District of New York and agrees that service of process upon
the Company mailed by certified mail to the Company’s address shall be deemed in
every respect effective service of process upon the Company, in any such suit,
action or proceeding, and service of process upon the Manager mailed by
certified mail to the Manager’s address shall be deemed in every respect
effective service process upon the Manager, in any such suit, action or
proceeding. If either party shall commence an action or proceeding to enforce
any provision of this Agreement, then the prevailing party in such action or
proceeding shall be reimbursed by the other party for its reasonable attorney’s
fees and other costs and expenses incurred with the investigation, preparation
and prosecution of such action or proceeding.


16.WAIVER OF JURY TRIAL. THE COMPANY HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY
LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT, ANY TERMS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.


17.Counterparts. This Agreement and any Terms Agreement may be signed in one or
more counterparts, each of which shall constitute an original and all of which
together shall constitute one and the same agreement, which may be delivered by
facsimile or in .pdf file via e-mail.


***************************


36



--------------------------------------------------------------------------------








18.Headings. The section headings used in this Agreement and any Terms Agreement
are for convenience only and shall not affect the construction hereof.
         
If the foregoing is in accordance with your understanding of our agreement,
please sign and return to us the enclosed duplicate hereof, whereupon this
letter and your acceptance shall represent a binding agreement among the Company
and the Manager.




Very truly yours,


KINDRED BIOSCIENCES, INC.


By: /s/ Richard Chin
Name: Richard Chin, M.D.
Title: Chief Executive Officer


Address for Notice:


Kindred Biosciences, Inc.
1555 Bayshore Highway, Suite 200
Burlingame, California 94010
Attention: Chief Financial Officer
Email: wendy.wee@kindredbio.com




The foregoing Agreement is hereby confirmed and accepted as of the date first
written above.


H.C. WAINWRIGHT & CO., LLC


 
By: /s/ Edward D. Silvera
Name: Edward D. Silvera
Title: Chief Executive Officer



Address for Notice:


430 Park Avenue
New York, New York 10022
Attention: Chief Executive Officer
E-mail: notices@hcwco.com




37



--------------------------------------------------------------------------------




Form of Terms Agreement
ANNEX I
KINDRED BIOSCIENCES, INC.
TERMS AGREEMENT


Dear Sirs:


         Kindred Biosciences, Inc. (the “Company”) proposes, subject to the
terms and conditions stated herein and in the At The Market Offering Agreement,
dated April ___, 2020 (the “At The Market Offering Agreement”), between the
Company and H.C. Wainwright & Co., LLC (“Manager”), to issue and sell to Manager
the securities specified in the Schedule I hereto (the “Purchased Shares”).


         Each of the provisions of the At The Market Offering Agreement not
specifically related to the solicitation by the Manager, as agent of the
Company, of offers to purchase securities is incorporated herein by reference in
its entirety, and shall be deemed to be part of this Terms Agreement to the same
extent as if such provisions had been set forth in full herein. Each of the
representations and warranties set forth therein shall be deemed to have been
made at and as of the date of this Terms Agreement and the Time of Delivery,
except that each representation and warranty in Section 3 of the At The Market
Offering Agreement which makes reference to the Prospectus (as therein defined)
shall be deemed to be a representation and warranty as of the date of the At The
Market Offering Agreement in relation to the Prospectus, and also a
representation and warranty as of the date of this Terms Agreement and the Time
of Delivery in relation to the Prospectus as amended and supplemented to relate
to the Purchased Shares.


         An amendment to the Registration Statement (as defined in the At The
Market Offering Agreement), or a supplement to the Prospectus, as the case may
be, relating to the Purchased Shares, in the form heretofore delivered to the
Manager is now proposed to be filed with the Securities and Exchange Commission.


         Subject to the terms and conditions set forth herein and in the At The
Market Offering Agreement which are incorporated herein by reference, the
Company agrees to issue and sell to the Manager and the latter agrees to
purchase from the Company the number of shares of the Purchased Shares at the
time and place and at the purchase price set forth in the Schedule I hereto.


38



--------------------------------------------------------------------------------




        If the foregoing is in accordance with your understanding, please sign
and return to us a counterpart hereof, whereupon this Terms Agreement, including
those provisions of the At The Market Offering Agreement incorporated herein by
reference, shall constitute a binding agreement between the Manager and the
Company.
 
 
 
 
 
KINDRED BIOSCIENCES, INC.


 
 


By:__________________________________________
     Name:
     Title:
 

ACCEPTED as of the date first written above.
 
 
 
 
 
H.C. WAINWRIGHT & CO., LLC
 
 
 
 

By:__________________________________________
Name:
Title:




39

